UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1434


TAWANDA BLAIR, on behalf of ILB,

                Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Richard M. Gergel, District Judge.
(8:11-cv-02099-RMG)


Submitted:   August 7, 2012                 Decided:   August 14, 2012


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tawanda Blair, Appellant Pro Se. Marshall Prince II, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tawanda    Blair       appeals     the     district        court’s   order

upholding     the   Commissioner’s         denial      of    her    application        for

supplemental security income.              The district court referred this

case    to    a     magistrate        judge     pursuant           to    28   U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2012).                      The magistrate judge

recommended that relief be denied and advised Blair that failure

to file timely objections to this recommendation could waive

appellate    review     of    a    district     court       order    based    upon     the

recommendation.

             The    timely        filing   of    specific          objections     to     a

magistrate     judge’s       recommendation       is    necessary        to   preserve

appellate review of the substance of that recommendation when

the    parties      have     been      warned     of        the     consequences        of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                          Blair

has waived appellate review by failing to file objections after

receiving proper notice.            Accordingly, we affirm the judgment of

the district court.

             We deny the motion to transfer and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED

                                           2